ACCEPTED
                                                                                       06-14-00109-CR
                                                                            SIXTH COURT OF APPEALS
                                06-14-00109-CR                                    TEXARKANA, TEXAS
                                                                                  6/17/2015 4:15:50 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK

           COURT OF APPEALS CASE NO. 06 – 14 – 00315 – CR

MARLO DONTA PERSONS                   §     IN THE COURT OF APPEALS
                                                             FILED IN
                                                         6th COURT OF APPEALS
       APPELLANT                      §                    TEXARKANA, TEXAS
                                      §     SIXTH SUPREME6/17/2015 4:15:50 PM
V.                                    §                      DEBBIE AUTREY
                                      §     JUDICIAL DISTRICT Clerk
THE STATE OF TEXAS                    §
        APPELLEE                      §     OF TEXARKANA, TEXAS

 NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL
            FOR APPELLANT MARLO D. PERSONS

TO THE HONORABLE COURT OF APPEALS:

      Please take notice that the following attorney is entering an appearance for

Applellant, Marlo D. Persons, and will serve as lead counsel and attorney in charge

replacing Elisha Hollis in the above numbered and entitled cause:

                                  Tara N. Long
                         Texas State Bar No. 24032680
                            longlawfirm@gmail.com
                         2656 South Loop W., Suite 255
                              Houston, Texas 77054
                           Telephone: (713) 349-8896
                           Facsimile: (713) 349-8863


                                      RESPECTFULLY SUBMITTED,

                                      /s/ Tara N. Long
                                      Tara N. Long, Attorney
                                      State Bar No. 24032680
                                      2656 South Loop W., Ste. 255
                                      Houston, Texas 77054
                                      Tel.:(713) 349-8896
                                      Fax:(713) 349-8863
                                      Email: longlawfirm@gmail.com
                         CERTIFICATE OF SERVICE

      I, Tara N. Long, do hereby certify that a true and correct copy of the

foregoing instrument has been delivered to opposing counsel by sending a copy of

the same certified mail, return receipt requested to Ms. Lauren Hudgeons,

Assistant District Attorney of Hunt County, Texas, located at 2507 Lee Street, 4th

Floor, Greenville, Texas 75401 on this 17th day of June, 2015.




                                      /s/ Tara N. Long
                                      Tara N, Long